RENDERED: NOVEMBER 18, 2022; 10:00 A.M.
                      NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2021-CA-0211-WC


TENNCO ENERGY, INC.                                               APPELLANT



               PETITION FOR REVIEW OF A DECISION
v.           OF THE WORKERS’ COMPENSATION BOARD
         ACTION NOS. WC-19-01321, WC-19-01223 & WC-19-01221



RICHARD LANE; HONORABLE JONATHAN
R. WEATHERBY, ADMINISTRATIVE LAW JUDGE;
AND WORKERS’ COMPENSATION BOARD                                   APPELLEES



                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: COMBS, MAZE, AND K. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: An administrative law judge (ALJ) dismissed a coal

workers’ pneumoconiosis (CWP) claim that Richard Lane filed against his former

employer, Tennco Energy, Inc. (Tennco), after determining Lane had failed to give

Tennco adequate notice of his claim pursuant to Kentucky Revised Statutes (KRS)
342.316(2). Upon administrative review, the Workers’ Compensation Board

(Board) reversed and remanded after concluding the ALJ’s determination

regarding Lane’s notice of his claim was clearly erroneous. Tennco now appeals.

                 Given that Lane had reached a settlement with a prior employer for

his prior CWP claim, he had no duty to provide notice to Tennco until he was re-

diagnosed at a higher disease category; before that time Lane did not know if he

would have a compensable claim for CWP against Tennco. Therefore, we affirm

the Board.

                 On December 22, 2004, Richard Lane settled a CWP claim he had

asserted against a prior employer, Simpson Mining. Their agreement reflected

Lane had been occupationally exposed to coal dust for approximately 19 years as

of February 1, 2003; and five physicians1 had assessed his condition at that time as

consistent with the following International Labor Organization (ILO) radiographic

classification categories for diagnosing pneumoconiosis:2




1
    The five physicians’ first names were omitted from the agreement.
2
  The ILO has standardized classification of lung X-rays for diagnosing pneumoconiosis. These
classifications, in turn, are used in categorizing the progress and level of benefits warranted for a
given case of CWP. See generally KRS 342.732(1)(a)-(b).



                                                 -2-
ILO Classification               Date of Report                   Physician

1/1                              06/07/2003                       Alexander

0/0                              12/02/2003                       Jarboe

0/0                              01/22/2004                       Narra

1/0                              01/14/2004                       Baker

1/1                              01/31/2004                       Vuskovich


               Pursuant to KRS 342.732(2), “[t]he presence of respiratory

impairment resulting from exposure to coal dust shall be established by using the

largest forced vital capacity (FVC) value or the largest forced expiratory volume in

one second (FEV1) value determined from the totality of all such spirometric

testing performed in compliance with accepted medical standards.” The May 7,

2004 FVC/FEV1 pulmonary function studies of Dr. Glen Baker also revealed

Lane’s respiratory functions were, at that time, 103%/91% of predicted normal

values. Due to his settlement, there was no final resolution of Lane’s ILO

classification. However, Lane received a total lump sum settlement from Simpson

Mining consisting of:

      • $7,500, for what the agreement stated was “consideration paid as full
        compensation for any and all disability claims of Plaintiff, including
        retraining incentive benefits [(RIB)3], temporary total disability, permanent
        partial disability and permanent total disability benefits[.]”

3
  “Under KRS 342.732(1)(a) a worker is entitled to retraining incentive benefits when there is no
respiratory impairment and the award may be collected while the employee continues to work in

                                               -3-
    • $1,000, for “consideration for Plaintiff’s waiver of all medical benefits and
      expenses in connection with this claim[.]”

    • $1,000 for “consideration for Plaintiff’s waiver of his rights to reopen this
      claim under KRS 342.125.” And,

    • $3,000 for “consideration for waiver by Plaintiff of entitlement to any
      vocation rehabilitation benefits related to this claim.”

              After resolving his claim against Simpson and ending his employment

with that entity, Lane continued working in the coal mining industry for several

other employers for several more years. During that time, he was continuously

exposed to coal dust and thus the hazards of CWP. On July 11, 2019, Lane’s

attorney sent a letter to Tennco – in whose employ Lane had been last exposed –

advising Lane would be filing a claim for CWP sustained while working in

Tennco’s coal mines.4 As provided by KRS 342.316(1)(a), “[t]he employer liable

for compensation for occupational disease shall be the employer in whose

employment the employee was last exposed to the hazard of the occupational

disease.”

              On October 29, 2019, Lane filed a workers’ compensation claim to

that effect against Tennco. In conjunction with the filing of his claim, Lane

produced his work history, indicating his tenure with Tennco began in October


the mining industry. In other words, [an] RIB award is not based upon an incapacity to perform
work[.]” Newberg v. Slone, 846 S.W.2d 694, 698 (Ky. 1992).
4
 Lane filed other claims against Tennco relating to other asserted work-related injuries. Those
other claims are not at issue in this appeal and will not be discussed.

                                              -4-
2009 and had ended on January 21, 2019. He produced the July 11, 2019 letter

from his attorney advising Tennco of his intention of filing a CWP claim against it.

He produced pulmonary function tests (PFT) report of Dr. Aqeel Mandiwala,

setting forth his findings concerning Lane’s FVC/FEV1. Lane also filed a “B”

reading interpretation of Dr. Kathleen DePonte, a board-certified radiologist and

NIOSH-certified B Reader, performed on September 11, 2019. There, Dr.

DePonte read X-rays of Lane, taken August 7, 2019, as revealing an ILO

radiographic classification category of 3/2. She opined as follows: “Classic

diagnostic findings of severe simple and mild complicated coal workers’

pneumoconiosis. CT may reveal other large opacities obscured by the high

profusion.”

              Lane later testified regarding his CWP claim during a November 19,

2019 deposition, and at a July 30, 2020 hearing. At the time of his deposition,

Lane was 53 years of age, a high school graduate, and had last been employed by

Tennco as a shuttle car operator in an underground coal mine. At the time he quit,

Lane had worked from 3:00 a.m. to 3:00 p.m. six days a week earning $21.00 an

hour, and he worked approximately 70 hours per week. Lane testified that except

for the period from 2003 to 2005, when he hauled mail from London to Lexington

twice a day, he continuously worked in the coal mining industry from 1984

through January 21, 2019. As of January 21, 2019, Lane possessed an


                                        -5-
underground mining certificate, foreman’s papers, and a Medical Emergency

Technician (MET) designation. He ceased working because of a mine fatality.

             Relative to Lane’s subsequent CWP claim against Tennco, four

physicians assessed his condition at that time as consistent with the following ILO

radiographic classification categories:

ILO Classification           Date of Report              Physician

3/2                          09/11/2019                  Kathleen DePonte

2/3                          12/05/2019                  B.T. Westerfield

2/2                          05/12/2020                  Thomas Jarboe

2/3                          06/21/2020                  William Kendall


             As for Lane’s FVC/FEV1 pulmonary function studies, the June 5,

2019 PFT report of Dr. Aqeel Mandiwala, which assessed the results of Lane’s

testing on May 30, 2019, stated Lane’s spirometry was “normal.”

             In sum, the evidence of record indicated that Lane’s CWP had

progressed to a higher disease category since 2004. Specifically, on January 31,

2004 – when Lane was last diagnosed with CWP, and at its highest level – Dr.

Vuskovich had categorized Lane’s condition as 1/1; and Dr. Baker had indicated

Lane’s respiratory functions were normal. Conversely, following Lane’s last date

of hazardous exposure in 2019, Dr. Mandiwala had indicated Lane’s respiratory



                                          -6-
functions remained “normal”; but Lane was diagnosed with CWP at least as

advanced as 2/2 by Dr. Jarboe.

            With that said, the issue presented in this matter concerns when Lane

was required to notify Tennco of his CWP claim. As it did below, Tennco argues

Lane was obligated as of January 21, 2019 – his last date of employment – to

notify it of his “diagnosis” of CWP. Tennco further contends that July 11, 2019 –

when Lane ultimately notified it that he would be filing a CWP claim – was too

late. Upon considering this issue, the ALJ agreed with Tennco and dismissed

Lane’s claim as untimely within the meaning of the “notice” requirement of KRS

342.316(2). The Board reversed the ALJ, explaining that a finding of timely notice

was compelled by the evidence. Tennco now argues the Board erred in doing so.

            We disagree. We begin with the operative statute, KRS 342.316(2),

which provides in relevant part:

            [N]otice of claim shall be given to the employer as soon
            as practicable after the employee first experiences a
            distinct manifestation of an occupational disease in the
            form of symptoms reasonably sufficient to apprise him
            that he has contracted the disease, or a diagnosis of the
            disease is first communicated to him, whichever shall
            first occur.

            In Newberg, 846 S.W.2d at 695, the Kentucky Supreme Court

interpreted the KRS 342.316(2) notice requirement, stating it “requires notice to an

employer when the worker has knowledge of a potentially compensable


                                        -7-
condition.” (Emphasis added.) The Court has further held that “the requirement to

give notice as soon as practicable means within a reasonable time under the

circumstances of each particular case.” Peabody Coal Co. v. Harp, 351 S.W.2d

170, 172 (Ky. 1961).

             Accordingly, the dispositive question is when Lane should have

known his CWP condition was potentially compensable as it relates to Tennco. In

general, Lane’s condition could only be considered potentially compensable

relative to Tennco if two prerequisites were satisfied. First, in the interim between

the conclusion of his first claim of CWP and the filing of his subsequent CWP

claim against Tennco, Lane was required to be employed in the Commonwealth,

and continuously exposed to the hazards of the disease, for at least two years. KRS

342.316(12). Undisputedly, this prerequisite was satisfied.

             Second, as in the case of any other injury or occupational disease

claim, Lane was required to demonstrate that he suffered a harmful change. KRS

342.0011(2) defines an occupational disease as “a disease arising out of and in the

course of the employment.” Such a disease:

             [S]hall be deemed to arise out of the employment if there
             is apparent to the rational mind, upon consideration of all
             the circumstances, a causal connection between the
             conditions under which the work is performed and the
             occupational disease, and which can be seen to have
             followed as a natural incident to the work as a result of
             the exposure occasioned by the nature of the employment


                                         -8-
             and which can be fairly traced to the employment as the
             proximate cause.

KRS 342.0011(3). Further, an occupational disease falls generally within the KRS

342.0011(1) definition of an injury, which includes: “any work-related traumatic

event or series of traumatic events, including cumulative trauma, arising out of and

in the course of employment which is the proximate cause producing a harmful

change in the human organism evidenced by objective medical findings.”

             With that said, not all CWP claims are the same – and a prior

“diagnosis” of CWP is not dispositive – because there are different types of CWP

diagnoses. CWP is not considered a static and per se totally disabling disease, but

rather a progressive one that encompasses several differently compensable

categories of harm:

             Prior to 1987, black lung benefits tended to be awarded
             on an all-or-nothing basis, based upon little more than a
             diagnosis and the worker’s testimony that he had trouble
             breathing and could no longer perform his previous work.
             Medical evidence of the extent of the disease or of the
             affected worker’s functional impairment played little, if
             any, role in the process. There was no uniformity in the
             type of medical evidence which was introduced from one
             claim to the next.

                    In 1987, the legislature enacted KRS 342.732 and
             amended KRS 342.316 in an attempt to provide more
             objective standards with regard to both the requisite
             medical evidence and the level of benefits to be awarded
             for varying degrees of coal workers’ pneumoconiosis.
             Those standards were based upon the medical realities of
             the disease. They took into account the category of

                                        -9-
            disease from which the worker suffered, as visible on x-
            ray, and the extent of the worker’s pulmonary
            impairment due to the inhalation of coal dust, as
            demonstrated by spirometry. See Kentucky Harlan Coal
            Co. v. Holmes, Ky., 872 S.W.2d 446 (1994). As a result,
            workers with the same disease category and/or
            pulmonary impairment, as demonstrated by the same
            type of medical evidence, were entitled to receive the
            same level of benefits pursuant to KRS 342.732. Income
            benefits were awarded only to those workers who
            proved: 1.) that they suffered from a significant
            impairment in pulmonary function due to the inhalation
            of coal dust as established under the standards set forth in
            the AMA Guides to the Evaluation of Permanent
            Impairment (Guides) or 2.) that they suffered from an
            advanced category of the disease.

Gibbs v. Premier Scale Company/Indiana Scale Co., 50 S.W.3d 754, 760 (Ky.

2001).

            An individual who has asserted a prior CWP claim may nevertheless

have a subsequent compensable condition of CWP – and thus have a subsequent

claim – if, following at least two more years of occupational exposure, they can

demonstrate their CWP has progressed. That much is obvious from a plain

reading of KRS 342.125(5)(a), which addresses the circumstance in which a

worker seeks to reopen a prior CWP award against its current employer. It

provides:

            Upon the application of the affected employee, and a
            showing of progression of his previously-diagnosed
            occupational pneumoconiosis resulting from exposure to
            coal dust and development of respiratory impairment due
            to that pneumoconiosis and two (2) additional years of

                                       -10-
              employment in the Commonwealth wherein the
              employee was continuously exposed to the hazards of the
              disease, the administrative law judge may review an
              award or order for benefits attributable to coal-related
              pneumoconiosis under KRS 342.732. An application for
              review under this subsection shall be made within one (1)
              year of the date the employee knew or reasonably should
              have known that a progression of his disease and
              development or progression of respiratory impairment
              have occurred. Review under this subsection shall
              include a review of all evidence admitted in all prior
              proceedings.

Id. The same holds true where, as here, a worker who secured an award based

upon CWP against a prior employer later asserts a new CWP claim against a

different employer.5

              Regarding the timeliness of Lane’s notice, the holding in Blackburn v.

Lost Creek Mining, 31 S.W.3d 921 (Ky. 2000), is dispositive. In Blackburn, a

miner filed a claim for CWP benefits. Although two doctors found he was positive

for the disease, two other doctors claimed he was negative; the ALJ adopted the

findings that the miner was negative; and his claim was consequently dismissed.

Several years later, the miner again applied for benefits for CWP but from a

different employer. The new employer, Lost Creek, denied his claim and asserted


5
  This is consistent with Mann v. Rockhouse Energy Mining Company/Sidney Coal, No. 2007-
SC-000276-WC, 2008 WL 746599 at *2 (Ky. Mar. 20, 2008) (unpublished), in which the
Kentucky Supreme Court explained that a worker who had previously secured an award based
upon category 1 CWP against a different employer “bound him in the present claim to show that
his exposure while working for the defendant-employer caused a subsequent harmful change in
the human organism, i.e., a higher disease category or respiratory impairment.” (Emphasis
added.) We do not cite Mann as persuasive authority.

                                            -11-
that the miner was required to give them notice “of his previous diagnosis and his

potential claim as soon as practicable after he ceased his employment with Lost

Creek in August, 1995.” Id. at 924-25. The Kentucky Supreme Court disagreed,

stating “[t]he claimant became employed by Lost Creek after the [initial] decision

and did not obtain a second diagnosis of category 1/0 disease . . . until after the

employment with Lost Creek ceased; whereupon, he attempted to notify Lost

Creek.” Id. at 925. The Court held that the miner had given Lost Creek notice “as

soon as practicable” in accordance with KRS 342.316(2).

             The same analysis applies in the instant case. Although Lane had

previously been diagnosed with CWP, he was under no duty to notify Tennco until

September 11, 2019, when he obtained his later diagnosis from Dr. DePonte. At

that point, Lane had a “compensable injury” that could be attributed to his

employment with Tennco. Notifying Tennco of his prior diagnosis of CWP would

have been fruitless until he was “re-diagnosed” by Dr. DePonte at a higher disease

category. Considering that Lane settled his prior CWP claim with Simpson

Mining, the issue of his disease category as of February 1, 2003, would, of course,

be subject to re-litigation. See, e.g., Beale v. Faultless Hardware, 837 S.W.2d 893,

896 (Ky. 1992); American Standard, Inc. v. Stephen, 565 S.W.2d 158, 161

(Ky.App. 1978); KRS 342.125(7). Again, however, the evidence only indicates

that Lane’s condition of CWP was at most within a 1/1 disease category at that


                                         -12-
time – a lower disease category than what Dr. DePonte assessed on September 11,

2019.

             Thus, given his prior settlement, Lane did not have any further

compensable injury for which he could have claimed benefits from Tennco until

Lane was diagnosed with disease progression. While Lane had suspicions that his

disease condition had changed over the course of his employment with Tennco, his

suspicions did not require notification without confirmation that Lane’s subjective

perceptions of his condition (which could possibly be the result of his existing

disease) had objectively worsened. Accordingly, the ALJ’s findings regarding this

issue were clearly erroneous. Because the Board is charged with deciding

“whether the evidence is sufficient to support a particular finding made by the

ALJ,” Western Baptist Hospital v. Kelly, 827 S.W.2d 685, 687 (Ky. 1992), we

believe the decision to reverse was clearly within the Board’s province.

             Lane actually notified Tennco four months before receiving his re-

diagnosis from Dr. DePonte. See American Printing House for the Blind v. Brown,

142 S.W.3d 145, 149 (Ky. 2004) (“nothing prohibits a worker who thinks she has

sustained a work-related gradual injury from reporting it to her employer before

the law requires her to do so, and nothing prevents her from reporting an injury

that she thinks is work-related before a physician confirms her suspicion”).

Tennco points to nothing of record indicating Lane should have known his CWP


                                        -13-
had progressed prior to that point. As noted, Dr. Mandiwala indicated Lane’s

respiratory functions remained “normal” as of May 30, 2019; and Lane’s

unrebutted testimony was that he only quit working for Tennco due to a mining

incident that involved a fatality. Therefore, we affirm the Board’s holding.

             ALL CONCUR.



BRIEF FOR APPELLANT:                     BRIEF FOR APPELLEE:

W. Barry Lewis                           John Morgan
Hazard, Kentucky                         Richard Couch
                                         Harlan, Kentucky




                                        -14-